Exhibit 10.3

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

Right to Purchase up to 5,000,000 Shares of Common Stock of
Micro Component Technology, Inc.
(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

No. _________________

Issue Date: March 29, 2007

 

MICRO COMPONENT TECHNOLOGY, INC., a corporation organized under the laws of the
State of Minnesota (the “Company”), hereby certifies that, for value received,
LAURUS MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company (as defined herein) from and
after the Issue Date of this Warrant and at any time or from time to time before
5:00 p.m., New York time, through the close of business March 31, 2017 (the
“Expiration Date”), up to 5,000,000 fully paid and nonassessable shares of
Common Stock (as hereinafter defined), $0.01 par value per share, at the
applicable Exercise Price per share (as defined below).  The number and
character of such shares of Common Stock and the applicable Exercise Price per
share are subject to adjustment as provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)           The term “Common Stock” includes (i) the Company’s Common Stock,
par value $0.01 per share; and (ii) any other securities into which or for which
any of the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

(b)           The term “Company” shall include Micro Component Technology, Inc.
and any person or entity which shall succeed, or assume the obligations of,
Micro Component Technology, Inc. hereunder.

(c)           The “Exercise Price” applicable under this Warrant shall be $0.01
per share.


--------------------------------------------------------------------------------


(d)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

(e)           The term “Purchase Agreement” means the Securities Purchase
Agreement dated as of the date hereof among the Holder and the Company, as
amended, modified, restated and/or supplemented from time to time.


17.           EXERCISE OF WARRANT.


17.1         NUMBER OF SHARES ISSUABLE UPON EXERCISE.


(A)           FROM AND AFTER THE DATE HEREOF THROUGH AND INCLUDING THE
EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS
WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN ORIGINAL OR FAX COPY OF AN
EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE
NOTICE”), SHARES OF COMMON STOCK OF THE COMPANY, SUBJECT TO ADJUSTMENT PURSUANT
TO SECTION 4.

(b)           Restrictions.  Notwithstanding anything to the contrary contained
herein, the Holder hereby agrees that, so long as no Event of Default (as
defined in any of (x) that certain Security and Purchase Agreement dated as of
February 17, 2006 among the Holder, the Company and various subsidiaries of the
Company, as amended, restated, modified and/or supplemented from time to time,
(y) that certain 10% Senior Subordinated Convertible Note, dated February 17,
2004 issued by the Company to Amaranth Trading, L.L.C. in the original principal
amount of $1,229,919 and assigned to the Holder pursuant to that certain Note
Sale Agreement dated as of December 20, 2006 by and between Amaranth Trading
L.L.C. and the Holder, as amended, restated, modified and/or supplemented from
time to time and/or (z) that certain Secured Term Note, dated March 29, 2007,
issued by the Company to the Holder, as amended, restated, modified and/or
supplemented from time to time) has occurred and is continuing, (i) during the
period on or after the Issue Date and prior to the date that is the one year
anniversary of the Issue Date, it shall not sell any Common Stock acquired upon
exercise of this Warrant (such Common Stock, “Exercised Common Stock”) and (ii)
at any time on or after the one year anniversary of the Issue Date, the Holder
shall not, on any trading day, be permitted to sell Exercised Common Stock in
excess of twenty percent (20%) of the aggregate number of shares of the Common
Stock traded on such trading day.


17.2         FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE “FAIR MARKET VALUE” OF
A SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”) SHALL
MEAN:


(A)           IF THE COMPANY’S COMMON STOCK IS TRADED ON THE AMERICAN STOCK
EXCHANGE OR  ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE NATIONAL OR CAPITAL
MARKET OF THE NASDAQ STOCK MARKET, INC. (“NASDAQ”), THEN THE CLOSING OR LAST
SALE PRICE,

2


--------------------------------------------------------------------------------



RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE
DETERMINATION DATE.


(B)           IF THE COMPANY’S COMMON STOCK IS NOT TRADED ON THE AMERICAN STOCK
EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR ON THE NASDAQ BUT IS TRADED ON THE NASD
OVER THE COUNTER BULLETIN BOARD, THEN THE MEAN OF THE AVERAGE OF THE CLOSING BID
AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE
DETERMINATION DATE.


(C)           EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF THE COMPANY’S COMMON
STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE COMPANY AGREE OR IN THE
ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT
OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR TO BE CHOSEN
FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION AND TRAINING TO PASS ON THE
MATTER TO BE DECIDED.


(D)           IF THE DETERMINATION DATE IS THE DATE OF A LIQUIDATION,
DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION, DISSOLUTION
OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO BE PAYABLE
PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN THE EVENT OF
SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS TO BE
PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


17.3         COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE
EXERCISE OF THIS WARRANT, UPON THE REQUEST OF THE HOLDER HEREOF ACKNOWLEDGE IN
WRITING ITS CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY RIGHTS TO WHICH
SUCH HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH
THE PROVISIONS OF THIS WARRANT. IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH
REQUEST, SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY
TO AFFORD TO SUCH HOLDER ANY SUCH RIGHTS.


17.4         TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST
COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDERS OF THIS WARRANT
PURSUANT TO SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS
AND DUTIES OF A WARRANT AGENT (AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN
ITS OWN NAME FOR THE ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE
ENTITLED THERETO, ALL AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH
SUCCESSOR, AS THE CASE MAY BE, ON EXERCISE OF THIS WARRANT PURSUANT TO THIS
SECTION 1.


18.           PROCEDURE FOR EXERCISE.


18.1         DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY
AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT
SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS
OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN
SURRENDERED AND PAYMENT MADE FOR SUCH SHARES IN ACCORDANCE HEREWITH.  AS SOON AS
PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE
(INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE
ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER, OR AS SUCH HOLDER (UPON
PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER TAXES)

3


--------------------------------------------------------------------------------



MAY DIRECT IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS, A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES) TO WHICH SUCH HOLDER
SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN LIEU OF ANY FRACTIONAL SHARE TO
WHICH SUCH HOLDER WOULD OTHERWISE BE ENTITLED, CASH EQUAL TO SUCH FRACTION
MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL SHARE, TOGETHER WITH ANY
OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
TO WHICH SUCH HOLDER IS ENTITLED UPON SUCH EXERCISE PURSUANT TO SECTION 1 OR
OTHERWISE.


18.2         EXERCISE.


(A)           PAYMENT MAY BE MADE EITHER (I) IN CASH OF IMMEDIATELY AVAILABLE
FUNDS OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY
EQUAL TO THE APPLICABLE AGGREGATE EXERCISE PRICE, (II) BY DELIVERY OF THIS
WARRANT, OR SHARES OF COMMON STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE
OF THIS WARRANT IN ACCORDANCE WITH THE FORMULA SET FORTH IN SUBSECTION (B)
BELOW, OR (III) BY A COMBINATION OF ANY OF THE FOREGOING METHODS, FOR THE NUMBER
OF COMMON SHARES SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH EXERCISE NUMBER
SHALL BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT) AND THE
HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY AUTHORIZED,
VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) DETERMINED AS PROVIDED HEREIN.


(B)           NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE CONTRARY, IN THE
EVENT THAT EITHER (I) THERE IS NO EFFECTIVE REGISTRATION STATEMENT WITH RESPECT
TO THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT OR (II) AN
EVENT OF DEFAULT (AS DEFINED IN ANY OF (X) THAT CERTAIN SECURITY AND PURCHASE
AGREEMENT DATED AS OF FEBRUARY 17, 2006 AMONG THE HOLDER, THE COMPANY AND
VARIOUS SUBSIDIARIES OF THE COMPANY, AS AMENDED, RESTATED, MODIFIED AND/OR
SUPPLEMENTED FROM TIME TO TIME, (Y) THAT CERTAIN 10% SENIOR SUBORDINATED
CONVERTIBLE NOTE, DATED FEBRUARY 17, 2004 ISSUED BY THE COMPANY TO AMARANTH
TRADING, L.L.C. IN THE ORIGINAL PRINCIPAL AMOUNT OF $1,229,919 AND ASSIGNED TO
THE HOLDER PURSUANT TO THAT CERTAIN NOTE SALE AGREEMENT DATED AS OF DECEMBER 20,
2006 BY AND BETWEEN AMARANTH TRADING L.L.C. AND THE HOLDER, AS AMENDED,
RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME AND/OR (Z) THAT CERTAIN
SECURED TERM NOTE, DATED MARCH 29, 2007, ISSUED BY THE COMPANY TO THE HOLDER, AS
AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME) HAS OCCURRED
AND IS CONTINUING, IF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK IS
GREATER THAN THE EXERCISE PRICE (AT THE DATE OF CALCULATION AS SET FORTH BELOW),
IN LIEU OF EXERCISING THIS WARRANT FOR CASH, THE HOLDER MAY ELECT TO RECEIVE
SHARES EQUAL TO THE VALUE (AS DETERMINED BELOW) OF THIS WARRANT (OR THE PORTION
THEREOF BEING EXERCISED) BY SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF
THE COMPANY TOGETHER WITH THE PROPERLY ENDORSED EXERCISE NOTICE IN WHICH EVENT
THE COMPANY SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES OF COMMON STOCK
COMPUTED USING THE FOLLOWING FORMULA:

X

=

Y(A-B)

 

 

 

A

 

 

Where X =   the number of shares of Common Stock to be issued to the Holder

4


--------------------------------------------------------------------------------


Y =                              the number of shares of Common Stock
purchasable under this Warrant or, if only a portion of this Warrant is being
exercised, the portion of this Warrant being exercised (at the date of such
calculation)

A =                            the Fair Market Value of one share of the
Company’s Common Stock (at the date of such calculation)

B =                              the Exercise Price per share (as adjusted to
the date of such calculation)


19.           EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


19.1         REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IN CASE AT ANY TIME OR
FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A REORGANIZATION, (B)
CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR (C) TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER PERSON UNDER ANY PLAN
OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE COMPANY, THEN, IN EACH SUCH
CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A TRANSACTION, PROPER AND
ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY THE HOLDER, ON THE
EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF SUCH
DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU OF THE COMMON STOCK (OR
OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO SUCH CONSUMMATION OR SUCH
EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH) TO
WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION OR IN
CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF SUCH HOLDER HAD SO
EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER
ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


19.2         DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY
FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS,
THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON
STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE
STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
RECEIVABLE BY THE HOLDER PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO
INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND
HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER.


19.3         CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION,
MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN
THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE
TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING

5


--------------------------------------------------------------------------------



CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDER WILL BE DELIVERED TO THE HOLDER
OR THE TRUSTEE AS CONTEMPLATED BY SECTION 3.2.


20.           EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT
THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND
OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK OR ANY PREFERRED STOCK ISSUED
BY THE COMPANY, (B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, (C)
COMBINE ITS OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF
SHARES OF THE COMMON STOCK, THEN, IN EACH SUCH EVENT, THE NUMBER OF SHARES OF
COMMON STOCK THAT THE HOLDER SHALL THEREAFTER, ON THE EXERCISE HEREOF AS
PROVIDED IN SECTION 1, BE ENTITLED TO RECEIVE SHALL BE ADJUSTED TO A NUMBER
DETERMINED BY MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD
OTHERWISE (BUT FOR THE PROVISIONS OF THIS SECTION 4) BE ISSUABLE ON SUCH
EXERCISE BY A FRACTION OF WHICH (A) THE NUMERATOR IS THE NUMBER OF ISSUED AND
OUTSTANDING SHARES  OF COMMON STOCK IMMEDIATELY AFTER SUCH EVENT, AND (B) THE
DENOMINATOR IS THE NUMBER OF ISSUED AND OUTSTANDING SHARES IMMEDIATELY PRIOR TO
SUCH EVENT.


21.           CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR
READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE
EXERCISE OF THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS
CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT
OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL
THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A
STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY
ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED
TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE
AND THE NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS
WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS
ADJUSTED OR READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH
MAIL A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND ANY WARRANT AGENT OF THE
COMPANY (APPOINTED PURSUANT TO SECTION 11 HEREOF).


22.           RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE
COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND
DELIVERY ON THE EXERCISE OF THIS WARRANT, SHARES OF COMMON STOCK (OR OTHER
SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF THIS WARRANT.


23.           ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY
BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, A LEGAL OPINION FROM THE TRANSFEROR’S COUNSEL (AT
THE COMPANY’S EXPENSE) THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS EXPENSE (BUT WITH
PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES) WILL ISSUE AND
DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW WARRANT OF LIKE
TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S) SPECIFIED IN SUCH
TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN THE AGGREGATE ON
THE FACE OR FACES THEREOF FOR THE NUMBER

6


--------------------------------------------------------------------------------



OF SHARES OF COMMON STOCK CALLED FOR ON THE FACE OR FACES OF THE WARRANT SO
SURRENDERED BY THE TRANSFEROR.


24.           REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS
WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY REASONABLY
SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY SUCH
MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS
EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


25.           REGISTRATION RIGHTS.  THE HOLDER HAS BEEN GRANTED CERTAIN
REGISTRATION RIGHTS BY THE COMPANY.  THESE REGISTRATION RIGHTS ARE SET FORTH IN
A REGISTRATION RIGHTS AGREEMENT ENTERED INTO BY THE COMPANY AND HOLDER DATED AS
OF THE DATE HEREOF, AS THE SAME MAY BE AMENDED, MODIFIED AND/OR SUPPLEMENTED
FROM TIME TO TIME.


26.           MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN NO EVENT SHALL THE HOLDER BE ENTITLED TO EXERCISE ANY PORTION OF
THIS WARRANT IN EXCESS OF THAT PORTION OF THIS WARRANT UPON EXERCISE OF WHICH
THE SUM OF (1) THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE
HOLDER AND ITS AFFILIATES (OTHER THAN SHARES OF COMMON STOCK WHICH MAY BE DEEMED
BENEFICIALLY OWNED THROUGH THE OWNERSHIP OF THE UNEXERCISED PORTION OF THE
WARRANT OR THE UNEXERCISED OR UNCONVERTED PORTION OF ANY OTHER SECURITY OF THE
HOLDER SUBJECT TO A LIMITATION ON CONVERSION ANALOGOUS TO THE LIMITATIONS
CONTAINED HEREIN) AND (2) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF THE PORTION OF THIS WARRANT WITH RESPECT TO WHICH THE DETERMINATION
OF THIS PROVISO IS BEING MADE, WOULD RESULT IN BENEFICIAL OWNERSHIP BY THE
HOLDER AND ITS AFFILIATES OF ANY AMOUNT GREATER THAN 9.99% OF THE THEN
OUTSTANDING SHARES OF COMMON STOCK (WHETHER OR NOT, AT THE TIME OF SUCH
EXERCISE, THE HOLDER AND ITS AFFILIATES BENEFICIALLY OWN MORE THAN 9.99% OF THE
THEN OUTSTANDING SHARES OF COMMON STOCK). AS USED HEREIN, THE TERM “AFFILIATE”
MEANS ANY PERSON OR ENTITY THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH A
PERSON OR ENTITY, AS SUCH TERMS ARE USED IN AND CONSTRUED UNDER RULE 144 UNDER
THE SECURITIES ACT.   FOR PURPOSES OF THE SECOND PRECEDING SENTENCE, BENEFICIAL
OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATIONS 13D-G THEREUNDER, EXCEPT AS
OTHERWISE PROVIDED IN CLAUSE (1) OF SUCH SENTENCE.  FOR ANY REASON AT ANY TIME,
UPON WRITTEN OR ORAL REQUEST OF THE HOLDER, THE COMPANY SHALL WITHIN ONE (1)
BUSINESS DAY CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AS OF ANY GIVEN DATE.  THE LIMITATIONS SET FORTH HEREIN
(X) MAY BE WAIVED BY THE HOLDER UPON PROVISION OF NO LESS THAN SIXTY-ONE (61)
DAYS PRIOR NOTICE TO THE COMPANY AND (Y) SHALL AUTOMATICALLY BECOME NULL AND
VOID FOLLOWING NOTICE TO THE COMPANY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (AS DEFINED IN ANY OF (X) THAT CERTAIN
SECURITY AND PURCHASE AGREEMENT DATED AS OF FEBRUARY 17, 2006 AMONG THE HOLDER,
THE COMPANY AND VARIOUS SUBSIDIARIES OF THE COMPANY, AS AMENDED, RESTATED,
MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME, (Y) THAT CERTAIN 10% SENIOR
SUBORDINATED CONVERTIBLE NOTE, DATED FEBRUARY 17, 2004 ISSUED BY THE COMPANY TO
AMARANTH TRADING, L.L.C. IN THE ORIGINAL PRINCIPAL AMOUNT OF $1,229,919 AND
ASSIGNED TO THE HOLDER PURSUANT TO THAT CERTAIN NOTE SALE AGREEMENT DATED AS OF
DECEMBER 20, 2006 BY AND BETWEEN AMARANTH TRADING L.L.C. AND THE

7


--------------------------------------------------------------------------------



HOLDER, AS AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME
AND/OR (Z) THAT CERTAIN SECURED TERM NOTE, DATED MARCH 29, 2007, ISSUED BY THE
COMPANY TO THE HOLDER, AS AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM
TIME TO TIME).


27.           WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE EACH
HOLDER OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK
(OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1,
EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT
PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH
ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH
OFFICE BY SUCH AGENT.


28.           TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS
TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED
HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY
NOTICE TO THE CONTRARY.


29.           RIGHTS OF SHAREHOLDERS.  NO HOLDER SHALL BE ENTITLED TO VOTE OR
RECEIVE DIVIDENDS OR BE DEEMED THE HOLDER OF THE SHARES OF COMMON STOCK OR ANY
OTHER SECURITIES OF THE COMPANY WHICH MAY AT ANY TIME BE ISSUABLE UPON EXERCISE
OF THIS WARRANT FOR ANY PURPOSE (THE “WARRANT SHARES”), NOR SHALL ANYTHING
CONTAINED HEREIN BE CONSTRUED TO CONFER UPON THE HOLDER, AS SUCH, ANY OF THE
RIGHTS OF A SHAREHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE FOR THE ELECTION OF
DIRECTORS OR UPON ANY MATTER SUBMITTED TO SHAREHOLDERS AT ANY MEETING THEREOF,
OR TO GIVE OR WITHHOLD CONSENT TO ANY CORPORATE ACTION (WHETHER UPON THE
RECAPITALIZATION, ISSUANCE OF SHARES, RECLASSIFICATION OF SHARES, CHANGE OF
NOMINAL VALUE, CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE) OR TO RECEIVE
NOTICE OF MEETINGS, OR TO RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS OR OTHERWISE,
IN EACH CASE, UNTIL THE EARLIER TO OCCUR OF (X) THE DATE OF ACTUAL DELIVERY TO
HOLDER (OR ITS DESIGNEE) OF THE WARRANT SHARES ISSUABLE UPON THE EXERCISE HEREOF
OR (Y) THE THIRD BUSINESS DAY FOLLOWING THE DATE SUCH WARRANT SHARES FIRST
BECOME DELIVERABLE TO HOLDER, AS PROVIDED HEREIN.


30.           NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE
COMPANY TO THE HOLDER SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER FURNISHES TO THE COMPANY AN
ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST HOLDER WHO HAS SO FURNISHED AN
ADDRESS TO THE COMPANY.


31.           MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED,
WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION
IS SOUGHT. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY
CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF OF THE COMPANY AGREE TO
SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS
REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS

8


--------------------------------------------------------------------------------



WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW,
THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF REFERENCE
ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS HEREOF.  THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO WAY AFFECT
THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.  THE COMPANY
ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS WARRANT
AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE
INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER PARTY.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

WITNESS:

 

 

 

 

By:

/s/ Roger Gower

 

 

Name:

Roger Gower

/s/ Lori Faber

 

Title:

Chief Executive Officer

 

 

10


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

TO:                            Micro Component Technology, Inc.
_____________________
_____________________

Attention:              Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):

________             ________ shares of the common stock covered by such
warrant; or

________             the maximum number of shares of common stock covered by
such warrant pursuant to the cashless exercise procedure set forth in Section 2.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):

________             $__________ in lawful money of the United States; and/or

________             the cancellation of such portion of the attached Warrant as
is exercisable for a total of _______ shares of Common Stock (using a Fair
Market Value of $_______ per share for purposes of this calculation); and/or

________             the cancellation of such number of shares of Common Stock
as is necessary, in accordance with the formula set forth in Section 2.2, to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________________ whose
address is ______________________________
_____________________________________________.

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

Dated:

 

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Micro Component Technology, Inc. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Micro Component
Technology, Inc. with full power of substitution in the premises.

Transferees

 

 

 

 

Address

 

 

 

Percentage
Transferred

 

 

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

ACCEPTED AND AGREED:

 

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

(Name)

 

 

 


--------------------------------------------------------------------------------


IRREVOCABLE PROXY

For good and valuable consideration, receipt of which is hereby acknowledged,
Laurus Master Fund, Ltd. (“Laurus”), hereby appoints Micro Component Technology,
Inc. (the “Proxy Holder” or the “Company”), with a mailing address at 2340 West
County Road C, St. Paul, Minnesota 55113-2528, with full power of substitution,
as proxy, to vote all shares of Common Stock of the Company, now or in the
future owned by Laurus to the extent such shares are issued to Laurus upon its
exercise of (a) the Common Stock Purchase Warrant (the “Warrant”), issued by the
Company to Laurus as of the date hereof and (b) all other warrants and/or
options issued by the Company in favor of Laurus with an exercise price equal to
or less than the greater of $0.01 and the par value of the Company’s common
stock (the “Other Options and Warrants”) (collectively, the “Shares”).

This proxy is irrevocable and coupled with an interest.  Upon the sale or other
transfer of the Shares, in whole or in part, or the assignment of the Warrant or
any of the Other Options and Warrants, this proxy shall automatically terminate
(x) with respect to such sold or transferred Shares at the time of such sale
and/or transfer, and (y) in the case of an assignment of the Warrant and/or
Other Options and Warrants, at the time of such assignment in respect of the
Shares issuable upon exercise of such assigned Warrant and/or Other Options and
Warrants, in each case, without any further action required by any person.

Laurus shall use its best efforts to forward to Proxy Holder within two (2)
business days following Laurus’ receipt thereof, at the address for Proxy Holder
set forth above, copies of all materials received by Laurus relating, in each
case, to the solicitation of the vote of shareholders of the Company.

This proxy shall remain in effect with respect to the Shares of the Company
during the period commencing on the date hereof and continuing until the payment
in full of all obligations and liabilities owing by the Company to Laurus (as
the same may be amended, restated, extended or modified from time to time).

IN WITNESS WHEREOF, the undersigned has executed this irrevocable proxy as of
the 29th day of March 2007.

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

By:

/s/ David Grin

 

 

Name: David Grin

 

 

Title: Director

 

13


--------------------------------------------------------------------------------